


Exhibit 10.1




FIFTH AMENDMENT TO CREDIT AGREEMENT
AND
SECOND AMENDMENT TO PLEDGE AND SECURITY AGREEMENT


THIS FIFTH AMENDMENT TO CREDIT AGREEMENT and SECOND AMENDMENT TO PLEDGE AND
SECURITY AGREEMENT (this “Amendment”), dated as of May 30, 2013, is entered into
by and among CORE-MARK HOLDING COMPANY, INC. (“Holdings”), CORE-MARK
INTERNATIONAL, INC. (“International”), CORE-MARK HOLDINGS I, INC. (“Holdings
I”), CORE-MARK HOLDINGS II, INC. (“Holdings II”), CORE-MARK HOLDINGS III, INC.
(“Holdings III”), CORE-MARK MIDCONTINENT, INC. (“Midcontinent”), CORE-MARK
INTERRELATED COMPANIES, INC. (“Interrelated”), HEAD DISTRIBUTING COMPANY
(“Head”), FORREST CITY GROCERY CO. (“Forrest City”), MINTER-WEISMAN CO.
(“Minter-Weisman”; each of Holdings, International, Holdings I, Holdings II,
Holdings III, Midcontinent, Interrelated, Head, Forrest City, and Minter-Weisman
shall be a “Borrower”, International shall be the “Canadian Borrower” and
collectively such entities shall be the “Borrowers”), the parties hereto as
lenders (each individually, a “Lender” and collectively, the “Lenders”),
JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders (in such
capacity, “Administrative Agent”), J.P. MORGAN SECURITIES LLC and BANK OF
MONTREAL, as Co-Lead Arrangers, JPMORGAN CHASE BANK, N.A., BANK OF MONTREAL and
WELLS FARGO CAPITAL FINANCE, LLC (as successor by merger to Wachovia Capital
Finance Corporation (Western)), as Joint Bookrunners, BANK OF MONTREAL and WELLS
FARGO CAPITAL FINANCE, LLC (as successor by merger to Wachovia Capital Finance
Corporation (Western)), as Co-Syndication Agents, and BANK OF AMERICA, N.A., as
Documentation Agent.




RECITALS


A.
Borrowers, Administrative Agent and the Lenders have previously entered into
that certain Credit Agreement, dated as of October 12, 2005, as amended or
otherwise modified prior to the date hereof by that certain First Amendment to
Credit Agreement, dated as of December 4, 2007, that certain Second Amendment to
Credit Agreement, dated as of March 12, 2008, that certain letter agreement to
Credit Agreement, dated January 31, 2009, that certain Third Amendment to Credit
Agreement and First Amendment to Pledge and Security Agreement, dated as of
February 2, 2010, that certain Fourth Amendment to Credit Agreement, dated as of
May 5, 2011, and that certain letter agreement to Credit Agreement and Security
Agreement, dated December 21, 2012 (the “Existing Credit Agreement”, and as
amended by this Amendment and as the same may be further amended, supplemented,
amended and restated or otherwise modified from time to time in accordance with
its terms, the “Credit Agreement”), pursuant to which the Lenders have made
certain loans and financial accommodations available to Borrowers. Terms used
herein without definition shall have the meanings ascribed to them in the
Existing Credit Agreement.



B.
Borrowers and Administrative Agent have previously entered into that certain
Pledge and Security Agreement, dated as of October 12, 2005, as amended by that
certain Third Amendment to Credit Agreement and First Amendment to Pledge and
Security Agreement, dated as of February 2, 2010, and that certain letter
agreement to Credit Agreement and Security Agreement, dated December 21, 2012
(as the same may be


1



--------------------------------------------------------------------------------




further amended, supplemented, amended and restated or otherwise modified from
time to time in accordance with its terms, the “Security Agreement”).


C.
Borrowers have requested that Administrative Agent and the Lenders amend the
Existing Credit Agreement and the Security Agreement and Administrative Agent
and the Lenders are willing to amend the Existing Credit Agreement and the
Security Agreement pursuant to the terms and conditions set forth herein.



D.
Each Borrower is entering into this Amendment with the understanding and
agreement that, except as specifically provided herein, none of Administrative
Agent’s or any Lender’s rights or remedies as set forth in the Existing Credit
Agreement and the other Loan Documents are being waived or modified by the terms
of this Amendment.





AGREEMENT
    
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:


1.
Amendments to Existing Credit Agreement.

(a)
The following definitions are hereby added to Section 1.01 of the Existing
Credit Agreement in the appropriate alphabetical order:



“ “Fifth Amendment” means, that certain Fifth Amendment to Credit Agreement and
Second Amendment to Pledge and Security Agreement, dated as of May 30, 2013, by
and among the Borrowers, the Lenders party thereto and the Administrative
Agent.”


“ “Fifth Amendment Effective Date” means, the “Fifth Amendment Effective Date”
as defined in the Fifth Amendment.”
 
(b)
The definition of “Applicable Rate” in Section 1.01 of the Existing Credit
Agreement is hereby amended and restated to read in its entirety as follows:



“ “Applicable Rate” means (w) at all times prior to the Third Amendment
Effective Date, the margin determined in accordance with the terms of the
Existing Credit Agreement (as defined in the Third Amendment), (x) from and
after the Third Amendment Effect Date and prior to the Fourth Amendment
Effective Date, the margin determined in accordance with the terms of the
Existing Credit Agreement (as defined in the Fourth Amendment), (y) from and
after the Fourth Amendment Effective Date and prior to the Fifth Amendment
Effective Date, the margin determined in accordance with the terms of the
Existing Credit Agreement (as defined in the Fifth Amendment), and (z) from and
after the Fifth Amendment Effective Date, for any day, with respect to any
Eurodollar Revolving Loan or CDOR Revolving Loan, or with respect to the
participation fees payable under Section 2.12(b) hereof, as the case may be, the
applicable rate per annum set forth below under

2



--------------------------------------------------------------------------------




the caption “Eurodollar Spread” or “CDOR Spread”, as the case may be, based upon
the Average Modified Excess Availability as of the most recent determination
date:
Average Modified Excess Availability
Eurodollar Spread and CDOR Spread
Category 1
≥ $125,000,000
1.25%
Category 2
< $125,000,000
≥ $55,000,000
1.50%
Category 3
< $55,000,000
  
1.75%



For purposes of the foregoing, (a) the initial Applicable Rate as of the Fifth
Amendment Effective Date shall be the applicable rate per annum set forth above
in Category 2, (b) thereafter, the Applicable Rate shall be determined as of the
last day of each calendar quarter based upon the Borrowing Base Certificates
delivered by Borrowers to Administrative Agent pursuant to Section 5.01(g)
hereof for such calendar quarter, and (c) each change in the Applicable Rate, if
any, resulting from a change in the Average Modified Excess Availability shall
be effective on the first day of the second month after the end of each calendar
quarter, provided that: (i) the Average Modified Excess Availability shall be
deemed to be in Category 3 at the option of the Administrative Agent or at the
request of the Required Lenders if the Borrowers fail to deliver any Borrowing
Base Certificate required to be delivered by them pursuant to Section 5.01(g)
hereof, during the period from the expiration of the time for delivery thereof
until such Borrowing Base Certificate is delivered; and (ii) if any such
Borrowing Base Certificates are subsequently determined to be incorrect in any
material respect, Administrative Agent may increase the Applicable Rate
retroactively to the beginning of the relevant calendar quarter to the extent
that such error caused the Applicable Rate to be less than the Applicable Rate
that would have been in effect if the error was not made.”
(c)
The definition of “Commitment Fee Rate” in Section 1.01 of the Existing Credit
Agreement is hereby amended and restated to read in its entirety as follows:



“ “Commitment Fee Rate” means, for any day, the per annum rate set forth below,
based upon the Line Usage for the prior calendar quarter:
Level


Line Usage




Commitment Fee Rate
I
Greater than 30%
0.25%
II
Less than or equal to 30%
0.375%




3



--------------------------------------------------------------------------------




The Commitment Fee Rate set forth above shall be increased or decreased based
upon the Line Usage for the prior calendar quarter, as determined by
Administrative Agent.”
(d)
The definition of “Interest Period” in Section 1.01 of the Existing Credit
Agreement is hereby amended and restated to read in its entirety as follows:



“ “Interest Period” means (a) with respect to any Eurodollar Borrowing or CDOR
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, or (b) with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on a date that is
seven (7) days after the date of such Borrowing, in each case as the Borrowers
may elect; provided, that (i) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurodollar Borrowing or CDOR
Borrowing for an Interest Period of one, two, three or six months only, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day and (ii)
any one, two, three or six month Interest Period pertaining to a Eurodollar
Borrowing or CDOR Borrowing that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and, in the case of a Revolving Borrowing, thereafter shall be
the effective date of the most recent conversion or continuation of such
Borrowing.”
(e)
The definition of “LIBO Rate” in Section 1.01 of the Existing Credit Agreement
is hereby amended and restated to read in its entirety as follows:



“ “LIBO Rate” means, with respect to any Eurodollar Borrowing, the rate
appearing on Page 3750 of the Dow Jones Market Service (or on any successor or
substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period. In the event that the rate described above is not available at
such time for any reason, then (a) for any one, two, three or six month Interest
Period, the “LIBO Rate” with respect to such Eurodollar Borrowing for such
Interest Period shall be the rate at which dollar deposits of $5,000,000 and for
a maturity comparable to such Interest Period are offered by the principal
London office of the Administrative Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, and (b) for any seven
(7) day Interest Period, the “LIBO Rate” with respect to such Eurodollar
Borrowing for such Interest Period shall be the rate determined by
Administrative Agent to be the rate at which JPMorgan Chase Bank, N.A. (“JPM
Chase Bank”) or one of its affiliate banks offers to

4



--------------------------------------------------------------------------------




place deposits in U.S. dollars with first-class banks in the interbank market
two Business Days prior to the first day of such Interest Period, for delivery
on the first day of such Interest Period in the approximate amount of JPM Chase
Bank’s relevant Eurodollar Borrowing and having a maturity approximately equal
to such Interest Period.”


(f)
The definition of “Maturity Date” in Section 1.01 of the Existing Credit
Agreement is hereby amended and restated to read in its entirety as follows:



“ “Maturity Date” means May 30, 2018, or any earlier date on which the
Commitments are reduced to zero or otherwise terminated pursuant to the terms
hereof.”
(g)
Clause (e) of the definition of “Permitted Acquisition” in Section 1.01 of the
Existing Credit Agreement is hereby amended and restated in its entirety as
follows:



“(e)    the aggregate purchase price (whether in cash, notes or any other form
of non-equity consideration) of all Acquisitions made after the Fifth Amendment
Effective Date shall not exceed $125,000,000 in the aggregate; provided,
however, that if at the effective date of any proposed Acquisition that
otherwise meets the requirements of this definition of “Permitted Acquisitions”,
the Borrowers have pro forma Availability (on both a 60-day look-back and a
60-day look-forward basis and including all non-equity consideration given in
connection with such Acquisition as having been paid in cash at the time of
making such Acquisition) not less than $100,000,000, such Acquisition shall not
be counted against this $125,000,000 total basket;”
(h)
Section 5.01(g) of the Existing Credit Agreement is hereby amended and restated
to read in its entirety as follows:



“(g)    as soon as available but in any event within 20 days of the end of each
calendar month, and at such other times as may be necessary to re-determine
availability of Advances hereunder or as may be requested by the Administrative
Agent, as of the period then ended, a Borrowing Base Certificate and supporting
information in connection therewith, together with any additional reports with
respect to the Borrowing Base as the Administrative Agent may reasonably
request; provided that (A) at the option of the Borrowers at any time or (B) at
the request of the Administrative Agent in the event that either (x) an Event of
Default has occurred and is continuing or (y) Availability is less than
$30,000,000 (subject to Availability increases to more than $30,000,000 as set
forth in Section 6.13), the reports required pursuant to this clause will be
delivered by Wednesday of each calendar week (for the calendar week most
recently ended) or more frequently;”


(i)
The proviso after Section 5.01(h)(iv) of the Existing Credit Agreement is hereby
amended and restated to read in its entirety as follows:

“provided that (A) at the option of the Borrowers at any time or (B) at the
request of the Administrative Agent in the event that either (x) an Event of
Default has occurred and is continuing or (y) Availability is less than
$30,000,000 (subject to Availability increases

5



--------------------------------------------------------------------------------




to more than $30,000,000 as set forth in Section 6.13), the reports required
pursuant to this clause will be delivered by Wednesday of each calendar week
(for the calendar week most recently ended) or more frequently, provided that,
with respect to the reports required in clauses (i) and (ii) above, weekly
reporting shall include only summary schedules (and shall not include the report
of variances required in clause (ii)(2) above) unless the detailed schedules are
specifically requested by the Administrative Agent, with the detailed schedules
continuing on a monthly basis, and the reconciliation required under clause (iv)
above shall been delivered at all times on a monthly basis;”
(j)
Section 6.08(a)(iv) of the Existing Credit Agreement is hereby amended and
restated to read in its entirety as follows:

“(iv)    in the event that at the time of such Restricted Payment (A) Holdings
and its consolidated Subsidiaries have a pro forma Fixed Charge Coverage Ratio
including such Restricted Payment (for the twelve month period ending on the
most recent month-end for which financial data is available) of at least 1.1 to
1.0, (B) the Borrowers have pro forma Availability of not less than $40,000,000
and (C) no Default or Event of Default has occurred or would result therefrom,
Holdings may declare and pay cash dividends with respect to its capital stock in
an aggregate amount after the Fifth Amendment Effective Date not to exceed
$75,000,000,”
(k)
Section 6.08(a)(v) of the Existing Credit Agreement is hereby amended and
restated to read in its entirety as follows:

“(v)    the Borrowers may make stock repurchases in an aggregate amount not to
exceed (A) $50,000,000 after the Fifth Amendment Effective Date, and (B)
$15,000,000 in any calendar year, and”
(l)
Section 6.13 of the Existing Credit Agreement is hereby amended and restated to
read in its entirety as follows:

“SECTION 6.13. Fixed Charge Coverage Ratio. In the event that at any time the
Borrowers have Availability less than $25,000,000, the Borrowers will not permit
the Fixed Charge Coverage Ratio of Holdings and its consolidated Subsidiaries,
determined as of the end of each fiscal quarter of Holdings (for the period of
four consecutive fiscal quarters ending on such date), beginning with the last
fiscal quarter of Holdings for which financial statements were required to be
delivered hereunder prior to the date that Availability was first less than
$25,000,000, to be less than 1.1 to 1.0; provided, however, that if, at any time
after this Section 6.13 has been triggered, the Borrowers maintain (i) average
Availability greater than or equal to $30,000,000 for a 90-day period and (ii)
Availability not less than $25,000,000 at all times during such 90-day period,
the requirements of this Section 6.13 shall no longer be deemed to be
triggered.”
(m)
The first sentence of Section 10.01 of the Existing Credit Agreement is hereby
amended and restated to read in its entirety as follows:

“Each Loan Guarantor hereby agrees that it is jointly and severally liable for,
and, as primary obligor and not merely as surety, absolutely and unconditionally
guarantees to

6



--------------------------------------------------------------------------------




the Lenders and Affiliates of Lenders who hold Secured Obligations the prompt
payment when due, whether at stated maturity, upon acceleration or otherwise,
and at all times thereafter, of the Secured Obligations and all reasonable costs
and expenses including, without limitation, all court costs and reasonable
attorneys' and paralegals' fees and expenses paid or incurred after the
occurrence and during the continuance of an Event of Default by the
Administrative Agent, any Lender and the Issuing Bank in endeavoring to collect
all or any part of the Secured Obligations from, or in prosecuting any action
against, any Borrower, any Loan Guarantor or any other guarantor of all or any
part of the Secured Obligations (such costs and expenses, together with the
Secured Obligations, collectively the “Guaranteed Obligations”).”
(n)
Schedule 3.05(a) and Schedule 3.10 to the Existing Credit Agreement are hereby
amended and replaced in their entirety with the corresponding schedules attached
hereto as Annex A.



2.
Amendments to Security Agreement.

(a)
The lead in to Section 2.1 of the Security Agreement (up to clause (i) thereof)
is hereby amended and restated to read in its entirety as follows:



“Each of the Grantors hereby pledges, assigns and grants to the Administrative
Agent, on behalf of and for the ratable benefit of the Lenders and Affiliates of
Lenders who hold Secured Obligations, a security interest in all of its right,
title and interest in, to and under all personal property and other assets,
whether now owned by or owing to, or hereafter acquired by or arising in favor
of such Grantor (including under any trade name or derivations thereof), and
whether owned or consigned by or to, or leased from or to, such Grantor, and
regardless of where located (all of which will be collectively referred to as
the “Collateral”), including, without limitation:”
(b)
Section 7.3(b) of the Security Agreement is hereby amended and restated to read
in its entirety as follows:



“(b)        If, at any time, cash dominion under Section 7.3(c) has been
triggered, and the Grantor thereafter maintains (i) average Availability greater
than or equal to $35,000,000 for a 90-day period and (ii) Availability not less
than $30,000,000 at all times during such 90-day period, the cash dominion in
Section 7.3(c) shall no longer be deemed to be triggered and discretionary
rights to the use of funds in a depository account shall return to the Grantor
and funds deposited in Collateral Deposit Accounts shall no longer be swept into
the Collection Account.”


(c)
The first sentence of Section 7.3(c) of the Security Agreement is hereby amended
and restated to read in its entirety as follows:



“If at any time, (i) Availability is less than $30,000,000, or (ii) a Default or
Event of Default has occurred and is continuing, the Administrative Agent may
exercise its cash dominion rights by delivering instructions to each depository
bank having a Deposit Account Control

7



--------------------------------------------------------------------------------




Agreement that requires all other cash proceeds in the account to be directed to
the Administrative Agent’s Collection Account as described in Section 7.1(b).”


(d)    Exhibit A to the Security Agreement is hereby amended and replaced in its
entirety with the corresponding exhibit attached hereto as Annex A.


3.
Conditions Precedent to Effectiveness of this Amendment. This Amendment and the
amendments to the Existing Credit Agreement and the Security Agreement contained
herein shall become effective, and shall become part of the Credit Agreement and
Security Agreement, as applicable, on the date (the “Fifth Amendment Effective
Date”) when each of the following conditions precedent shall have been satisfied
in the sole discretion of Administrative Agent or waived by Administrative
Agent:

a.
Amendment. Administrative Agent shall have received this Amendment fully
executed in a sufficient number of counterparts for distribution to all parties.



b.
Representations and Warranties. The representations and warranties set forth
herein and in the Existing Credit Agreement (other than any such representations
or warranties that, by their terms, are specifically made as of a date other
than the date hereof) must be true and correct in all material respects, as
updated by the schedules attached hereto as Annex A.



c.
Amendment Fee Letter. Administrative Agent shall have received an Amendment Fee
Letter, in form and substance satisfactory to Administrative Agent, executed by
Borrowers (the “Amendment Fee Letter”).

d.
Payment of Fees. Administrative Agent shall have received from Borrowers all
fees due and payable on or before the effective date of this Amendment,
including, without limitation all fees payable in connection with this Amendment
pursuant to the Amendment Fee Letter.

4.
Representations and Warranties.    Each Borrower represents and warrants as
follows:

a.
Authority. Each Borrower has the requisite corporate power and authority to
execute and deliver this Amendment, and to perform its obligations hereunder and
under the Loan Documents (as amended or modified hereby) to which it is a party.
The execution, delivery, and performance by each Borrower of this Amendment have
been duly approved by all necessary corporate action, have received all
necessary governmental approval, if any, and do not contravene (i) any law or
(ii) any contractual restriction binding on such Borrower, except for
contraventions of contractual restrictions which would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect. No
other corporate proceedings by any Borrower are necessary to consummate such
transactions.

b.
Enforceability. This Amendment has been duly executed and delivered by each
Borrower. This Amendment and each Loan Document (as amended or modified hereby)
(i) is the legal, valid, and binding obligation of each Borrower, enforceable
against each Borrower in accordance with its terms, subject to applicable
bankruptcy,


8



--------------------------------------------------------------------------------




insolvency, reorganization, moratorium, or other laws affecting creditors’
rights generally and subject to general principles of equity, regardless of
whether considered in a proceeding in equity or at law, and (ii) is in full
force and effect, assuming due execution by each other party hereto.
c.
Representations and Warranties. The representations and warranties contained in
each Loan Document (other than any such representations or warranties that, by
their terms, are specifically made as of a date other than the date hereof) are
correct in all material respects on and as of the date hereof as though made on
and as of the date hereof, as updated by the schedules attached hereto as Annex
A.

d.
No Default. No event has occurred and is continuing that constitutes a Default
or Event of Default.

5.
Choice of Law. The validity of this Amendment, the construction, interpretation
and enforcement hereof, and the rights of the parties hereto with respect to all
matters arising hereunder or related hereto shall be determined under, governed
by, and construed in accordance with the laws of the State of New York.

6.
Counterparts. This Amendment may be executed in any number of counterparts and
by different parties and separate counterparts, each of which when so executed
and delivered, shall be deemed an original, and all of which, when taken
together, shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Amendment by telefacsimile shall be
effective as delivery of a manually executed counterpart of the Amendment.

7.
Reference to and Effect on the Loan Documents.

a.
Upon and after the Fifth Amendment Effective Date, each reference in the
Existing Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Credit Agreement, and each reference in the other
Loan Documents to “the Credit Agreement”, “thereof” or words of like import
referring to the Credit Agreement, shall mean and be a reference to the Credit
Agreement as modified and amended hereby.

b.
Upon and after the Fifth Amendment Effective Date, each reference in the
Security Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Security Agreement, and each reference in the other Loan
Documents to “the Security Agreement”, “thereof” or words of like import
referring to the Security Agreement, shall mean and be a reference to the
Security Agreement as modified and amended hereby.

c.
Except as specifically amended in Section 1 and Section 2 of this Amendment, the
Existing Credit Agreement, the Security Agreement, and all other Loan Documents,
are and shall continue to be in full force and effect and are hereby in all
respects ratified, and confirmed and shall constitute the legal, valid, binding,
and enforceable obligations of Borrowers to Administrative Agent and the Lenders
without defense, offset, claim, or contribution.


9



--------------------------------------------------------------------------------




d.
The execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power, or remedy of
Administrative Agent or any Lender under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.

8.
Ratification. Each Borrower hereby restates, ratifies and reaffirms each and
every term and condition set forth in the Credit Agreement and Security
Agreement, as amended hereby, and the Loan Documents effective as of the date
hereof.

9.
Estoppel. To induce Administrative Agent and Lenders to enter into this
Amendment and to induce Administrative Agent and the Lenders to continue to make
advances to Borrowers under the Credit Agreement, each Borrower hereby
acknowledges and agrees that, after giving effect to this Amendment, as of the
date hereof, there exists no Default or Event of Default and no right of offset,
defense, counterclaim, or objection in favor of any Borrower as against
Administrative Agent or any Lender with respect to the Obligations.

10.
Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
mater hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.

11.
Severability. In case any provision in this Amendment shall be invalid, illegal,
or unenforceable, such provision shall be severable from the remainder of this
Amendment and the validity, legality , and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

12.
Submission of Amendment. The submission of this Amendment to the parties or
their agents or attorneys for review or signature does not constitute a
commitment by Administrative Agent or any Lender to waive any of their
respective rights and remedies under the Loan Documents, and this Amendment
shall have no binding force or effect until all of the conditions to the
effectiveness of this Amendment have been satisfied as set forth herein.



[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]











10



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.




CORE-MARK HOLDING COMPANY, INC.
By:
/S/    Greg Antholzner
Name:
Greg Antholzner
Title:
VP Finance & Treasurer





CORE-MARK INTERNATIONAL, INC.
By:
/S/    Greg Antholzner
Name:
Greg Antholzner
Title:
VP Finance & Treasurer





CORE-MARK HOLDINGS I, INC.
By:
/S/    Greg Antholzner
Name:
Greg Antholzner
Title:
VP Finance & Treasurer





CORE-MARK HOLDINGS II, INC.
By:
/S/    Greg Antholzner
Name:
Greg Antholzner
Title:
VP Finance & Treasurer





CORE-MARK HOLDINGS III, INC.
By:
/S/    Greg Antholzner
Name:
Greg Antholzner
Title:
VP Finance & Treasurer





CORE-MARK MIDCONTINENT, INC.
By:
/S/    Greg Antholzner
Name:
Greg Antholzner
Title:
VP Finance & Treasurer




[Signature Page to Fifth Amendment to Credit Agreement and
Second Amendment to Security Agreement]



--------------------------------------------------------------------------------








CORE-MARK INTERRELATED COMPANIES, INC.
By:
/S/    Greg Antholzner
Name:
Greg Antholzner
Title:
VP Finance & Treasurer





HEAD DISTRIBUTING COMPANY
By:
/S/    Greg Antholzner
Name:
Greg Antholzner
Title:
VP Finance & Treasurer





MINTER-WEISMAN CO.
By:
/S/    Greg Antholzner
Name:
Greg Antholzner
Title:
VP Finance & Treasurer





FORREST CITY GROCERY CO.
By:
/S/    Greg Antholzner
Name:
Greg Antholzner
Title:
VP Finance & Treasurer



   











[Signature Page to Fifth Amendment to Credit Agreement and
Second Amendment to Security Agreement]



--------------------------------------------------------------------------------




Acknowledged and agreed to as of the date set forth above:




JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and a Revolving Lender
By:
/S/    James Fallahay
Name:
James Fallahay
Title:
Vice President





JPMORGAN CHASE BANK, N.A., TORONTO BRANCH,
as a Canadian Lender
By:
/S/    John Freeman
Name:
John Freeman
Title:
Senior Vice President








[Signature Page to Fifth Amendment to Credit Agreement and
Second Amendment to Security Agreement]



--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.,
as a Revolving Lender
By:
/S/    Gregory A. Jones
Name:
Gregory A. Jones
Title:
Senior Vice President





BANK OF AMERICA, N.A., (acting through its Canada branch),
as a Canadian Lender
By:
/S/    Medina Sales de Andrade
Name:
Medina Sales de Andrade
Title:
Vice President
















[Signature Page to Fifth Amendment to Credit Agreement and
Second Amendment to Security Agreement]



--------------------------------------------------------------------------------




WELLS FARGO CAPITAL FINANCE, LLC,
as a Revolving Lender
By:
/S/    David Kluges
Name:
David Kluges
Title:
Senior Vice President





WELLS FARGO CAPITAL FINANCE CORPORATION CANADA
as a Canadian Lender
By:
/S/    Domenic Cosentino
Name:
Domenic Cosentino
Title:
Vice President














[Signature Page to Fifth Amendment to Credit Agreement and
Second Amendment to Security Agreement]



--------------------------------------------------------------------------------




UNION BANK, N.A.,
as a Revolving Lender
By:
/S/    Brent Housteau
Name:
Brent Housteau
Title:
Senior Vice President





UNION BANK, N.A., CANADA BRANCH
as a Canadian Lender
By:
/S/    Anne Collins
Name:
Anne Collins
Title:
Vice President










[Signature Page to Fifth Amendment to Credit Agreement and
Second Amendment to Security Agreement]



--------------------------------------------------------------------------------




THE BANK OF NOVA SCOTIA,
as a Revolving Lender and a Canadian Lender
By:
/S/    Christopher Usas
Name:
Christopher Usas
Title:
Director
















[Signature Page to Fifth Amendment to Credit Agreement and
Second Amendment to Security Agreement]



--------------------------------------------------------------------------------




BANK OF MONTREAL,
as a Revolving Lender
By:
/S/    Craig Thistlethwaite
Name:
Craig Thistlethwaite
Title:
Director





BANK OF MONTREAL,
as a Canadian Lender
By:
/S/    Sean P. Gallaway
Name:
Sean P. Gallaway
Title:
Vice President










[Signature Page to Fifth Amendment to Credit Agreement and
Second Amendment to Security Agreement]

